Citation Nr: 1120712	
Decision Date: 05/27/11    Archive Date: 06/06/11

DOCKET NO.  08-36 626	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts



THE ISSUES

1.  Entitlement to an increased rating for actinic keratosis, currently rated as 10 percent disabling.

2.  Entitlement to an increased rating for post operative residuals of removal of recurrent actinic keratosis, currently rated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel


INTRODUCTION

The Veteran had active duty service from March 1943 to November 1945.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) of the in Boston, Massachusetts, which granted a separate rating for actinic keratoses, on the basis of an unstable superficial scar; and continued a 10 percent rating for actinic keratosis evaluated on the basis disfigurement.

Service connection has also been established for scar of the forehead due to melanoma, evaluated as noncompensable.  That disability is not currently before the Board.

In February 2007, the Veteran submitted, what he called a notice of disagreement, with the RO's failure to consider entitlement to service connection for basil cell carcinoma.  In subsequent rating decisions, the RO considered the residuals of basil cell carcinoma to be part of the service connected actinic keratosis residuals.

In his November 2008 substantive appeal, the Veteran requested a hearing before the Board.  Before the hearing occurred, the Veteran withdrew his hearing request.  See October 2010 correspondence.  The Board considers the hearing request withdrawn.  38 C.F.R. § 20.702(e).  

The Veteran has raised the issues of service connection for eczema and an eye tear duct disorder as secondary to actinic keratosis/ basal cell carcinoma.  See February 2007, March 2009 and July 2009 Veteran correspondence.  These issues have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  The Veteran's actinic keratosis and related carcinomas are productive of lesions greater than 0.6 centimeters wide, an area of hypopigmentation exceeding six square inches, and an area of abnormal skin texture that exceeds six square inches; but without other characteristics of disfigurement, visible or palpable tissue loss, or gross distortion or asymmetry of features or paired sets of features.

2.  The post operative residuals from actinic keratosis removal are not manifested by scars that are painful on examination or cause loss of function.  

3.  Treatment for basal cell carcinoma has not involved therapy that is comparable to that used for systemic malignancies.



CONCLUSIONS OF LAW

1.  The criteria for a 30 percent rating for actinic keratosis on the basis of disfigurement have been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.7, 4.118, Diagnostic Codes (DCs) 7800-7805, 7806, 7818, 7819 (2008 & 2010).

2.  The criteria for a rating in excess of 10 percent for post operative residuals of actinic keratosis have not been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. § 4.7, 4.118, Diagnostic Codes (DCs) 7803-7805, 7806, 7818, 7819.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist
	
The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010) redefined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court for Veterans Appeals (Veteran's Court or Court) had held that at a minimum, adequate VCAA notice in an increased rating claim required that VA notify the claimant that, to substantiate such a claim: (1) the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life; (2) if the diagnostic code under which the claimant is rated contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect of that worsening has on the claimant's employment and daily life (such as a specific measurement or test result), the Secretary must provide at least general notice of that requirement to the claimant; (3) the claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes; and (4) the notice must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.  Vazquez- Flores v. Peake, 22 Vet. App. 37 (2008).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) vacated the Court's decision, overturning the requirement that VA provide notice that the claim could be substantiated by evidence of a disability's impact on daily life and that VA provide notice with regard to potential diagnostic code criteria (element 2).  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The generic first, third, and fourth elements (contained in the Veteran's Court's decision) were not disturbed by the Federal Circuit's decision.  

In a letter issued in May 2007, prior to the initial adjudication of the claims, the RO notified the Veteran of the evidence needed to substantiate his claim for an increased rating.  He was informed that VA provided ratings based on the rating schedule and was given examples of the evidence he could submit.

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records, private medical records, and VA treatment records.  Additionally, the Veteran was provided proper skin examinations in August 2007, April 2008, and July 2009 for his claims.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The July 2009 VA examination report also includes numerous untouched color photographs for consideration.  There is no indication that his service-connected actinic keratosis and related removal residuals have worsened since the date of the most recent examination, and hence an additional examination is not required.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995); cf. Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

The Board notes that the Veteran expressed concerns regarding the April 2008 and July 2009 VA examinations.  In a September 2008 letter, the Veteran reported the April 2008 VA examination involved limited interaction with the examiner and an abbreviated clinical examination.  Review of the April 2008 VA examination report showed that the examiner reviewed the claims file and cited the relevant medical history.  Barr.  It also contained detailed clinical findings and conclusions consistent with the record.  The Veteran has contended that examiners did not actually examine him, but only interviewed him.  The record shows; however, that his scars were described and that color photographs were made.  

In a July 2009 letter, the Veteran asserted that the VA examination he underwent that month failed to account for an eczema outbreak.  The eczema disorder is not presently before the Board, and it has been referred to the RO for appropriate rating action.  Therefore, the Veteran's July 2009 contention is not relevant to the disabilities on appeal.  In sum, the Board has considered the Veteran's contentions regarding the April 2008 and July 2009 VA examinations, but finds them to be without merit.  Id.

The Veteran has reported treatment by a private dermatologist.  He has furnished records of this treatment, and VA has sent him releases so that he could authorize VA to obtain relevant treatment records.  The record does not show that he has authorized VA to obtain additional treatment records and the fact that he has submitted some records shows that he had actual knowledge that he could provide relevant treatment records, if he chose not to furnish authorization for VA to obtain the records.  See 38 C.F.R. § 3.159(e)(2) (2010).  Hence, he is not prejudiced by the RO's failure to tell him that he could submit the records himself after he failed to provide authorization for VA to obtain additional records.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.

Laws and regulations 

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran is presently in receipt of a 10 percent disability rating for recurrent actinic keratosis rated under Diagnostic Code (DC) 7819 for benign skin neoplasm.  38 C.F.R. § 4.118, DC 7819.  Actinic keratosis is not specifically listed on the Rating Schedule, and the RO determined that the most closely analogous DC is DC 7819.  38 C.F.R. § 4.118, DC 7819.  DC 7819 provides that benign skin neoplasm should either be evaluated based on disfigurement of the head, face, or neck under DC 7800; as scars under DC 7801 to 7805; or based on impairment of function.  Id.

The Veteran also has a separate 10 percent disability rating for post operative scar residuals of actinic keratosis.  The RO rated this disability under DCs 7803-7806.   

The Board notes that the applicable DCs 7800-7805 were revised, effective October 23, 2008.  See 38 C.F.R. § 4.118, DC 7800 to 7805.  However, the October 2008 revisions are only applicable to claims for benefits received by the VA on or after October 23, 2008.  See 73 Fed. Reg. 54708 (September 23, 2008).  In this case, the Veteran filed his claim prior to this date.  Given that the temporal reach of the October 23, 2008 amendment is prescribed, the amended criteria are inapplicable to the current claim.  See VAOPGCPREC 7-03 (2003).  Therefore, rating criteria effective August 30, 2002 through October 22, 2008 are for exclusive consideration in the instant appeal.

The rating criteria for disfigurement of the head, face, or neck are listed under 38 C.F.R. § 4.118, DC 7800 (2008).  The pertinent criteria are as follows:

With visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement........................... 80 percent

With visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement........................... 50 percent

With visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement........................... 30 percent

With one characteristic of disfigurement.......................... 10 percent

Note (1): The 8 characteristics of disfigurement, for purposes of evaluation under 38 C.F.R. § 4.118, are: 

1. Scar 5 or more inches (13 or more cm.) in length. 

2. Scar at least one-quarter inch (0.6 cm.) wide at widest part. 

3. Surface contour of scar elevated or depressed on palpation. 

4. Scar adherent to underlying tissue. 

5. Skin hypo- or hyper-pigmented in an area exceeding six square inches (39 sq. cm.). 

6. Skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.). 

7. Underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.). 

8. Skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.).  DC 7800.

Note (2): Rate tissue loss of the auricle under DC 6207 (loss of auricle) and anatomical loss of the eye under DC 6061 (anatomical loss of both eyes) or DC 6063 (anatomical loss of one eye), as appropriate.

Note (3): Take into consideration unretouched color photographs when evaluating under these criteria. 
38 C.F.R. § 4.118, Diagnostic Code 7800.

The Board has considered the additional DCs 7801-7805 referred to in DC 7819, but finds that they are not pertinent.  The current actinic keratosis and related scars are not shown to be deep or cause limitation of motion, so a rating is not warranted under DC 7801.  The DC for scars located on other than the head, face or neck that are superficial and do not cause limited motion does not provide for a rating greater than 10 percent and would not apply to the Veteran's scars, which are on the head and face.  38 C.F.R. § 4.118, DC 7802 (2008).  Similarly, the DCs for superficial or unstable scars and for scars which are superficial and painful on examination also do not provide for a rating in excess of 10 percent.  38 C.F.R. § 4.118, DCs 7803, 7804 (2008).  As the Veteran is presently in receipt of a 10 percent disability rating, these aforementioned DCs do not benefit the Veteran in his current appeal.  Also, there is no evidence these disorders pose a functional limitation to the affected body part.  38 C.F.R. § 4.118, DC 7805 (2008).  

The rating criteria for scar residuals for actinic keratosis removal include DC 7806.  It provides a 10 percent rating for dermatitis or eczema that involves at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating is warranted for 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  More than 40 percent of the entire body or more than 40 percent of exposed areas, affected, or; constant or near- constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period warrants a 60 percent rating.  38 C.F.R. § 4.118, DC 7806 (2010).

Evidence

The Veteran underwent an August 2007 VA examination.  The examiner reviewed the claims file and interviewed the Veteran.  The Veteran reported being diagnosed with basal cell carcinoma and squamous cell carcinoma around his left eye area.  
The examiner noted the recent biopsy records from Dr. R.N. 

Clinical examination showed the following: (1) right nose 1 centimeter (cm) linear stable scar, (2) right posterior crease of nose 1/4 cm actinic keratosis lesion, (3) posterior right cheek 3/4 cm by 1/2 cm flesh lesion uncertain whether basal cell carcinoma or seborrheic keratosis, (4) inferior right temporal region 1/2 cm actinic keratosis, (5) superior right temporal region 1/2 cm actinic keratosis, (6) superior right temporal region scar 1/2 cm as excision of basal cell carcinoma, (7) superior right temporal region 1/2 actinic keratosis with scale and dryness, (8) middle of forehead 1.5 cm linear scar, stable and non-disfiguring, (9) anterior hairline diffuse erythema with multiple actinic keratosis, (10) right posterior parietal region four very small actinic keratosis, (11) right middle parietal region 1/2 cm actinic keratosis, (12) middle anterior scalp 1/2 cm to 1 cm actinic keratosis lesions, (13) left temporal region 1/2 cm actinic keratosis with scaling and scabbing, (14) left superior aspect/helix of ear 1/2 cm actinic keratosis lesion, (15) left preauricular region 2 cm by 1 cm brown lesion uncertain whether basal cell carcinoma or seborrheic keratosis, (16) below left eye 1 cm old white scar, reported as basal cell carcinoma excision, (17) below medial left eye 1.5 cm old white linear scar, reported squamous cell carcinoma excision.  The examiner stated that he did not include photographs because the current lesions were not disfiguring.  

The Veteran was reexamined by VA in April 2008.  The Veteran reported having three basal cell carcinomas removed.  Clinical examination showed five actinic keratosis of the scalp and four actinic keratoses of the face.  No basal cell or squamous cell carcinomas were found.  

Clinical examination showed the following: (1) right side of nose 1 cm stable scar, (2) posterior right cheek 3/4 cm by 1/2 cm fleshy lesion, (3) inferior right temporal 1/2 cm actinic keratosis, (4) superior right temporal region 1/2 cm actinic keratosis with slight scale and scab, (5) middle of forehead 1.5 cm stable scar, (6) anterior hairline diffuse erythema with multiple actinic keratosis, (7) unclear location of 4 small actinic keratosis, and (8) lower left eye 1.5 cm scar.  The examiner also noted numerous superficial minor scars from biopsies and actinic keratosis removal.   

VA treatment records, dated in November 2008 and February 2009, documented a flare-up in the Veteran's eczema.  However, they are silent regarding any change in the Veteran's actinic keratosis or development of carcinoma.

The most recent VA examination took place in July 2009.  The Veteran reported having several actinic keratosis removed from his head during the past year.  Clinical examination showed scattered small fine scars on scalp from actinic keratosis removals.  The examiner also made the following conclusions: the Veteran did not have systemic corticosteroid therapy at any time; only 1 percent of the total body area was affected by actinic keratosis, and about total 10 square inches of abnormal skin was associated with actinic keratosis.  He also commented that the Veteran's current topical medication was used to treat eczema exclusively and did not pertain to actinic keratosis.  The examiner also included untouched color photographs for review.  The photographs did not show any obvious deformity or disfigurement.  

Dr. R.N. provided a February 2010 statement confirming that the Veteran continued to have multiple actinic keratoses of his scalp, treated cryosurgically, and eczema dermatitis, treated with compound cream.  

Analyses

As noted above, the Veteran's actinic keratosis is currently rated as 10 percent disabling pursuant to DC 7819.  38 C.F.R. § 4.118, DC 7819.  Although DC 7819 directs adjudicators to consider DCs 7800, 7801, 7802, 7803, 7804, or 7805 or impairment of function.   

Similarly, because some of the scars are from basal and squamous cell carcinomas, they could be rated under DC 7818 for malignant skin neoplasms.  That code provides for a 100 percent rating if the skin malignancy requires therapy, such as chemotherapy or X-ray treatment more extensive than to the skin, which comparable to that given for systemic malignancies.  The record does not show such systemic treatment.  The Veteran has reported, and the record confirms, that his treatment has consisted of excision of the cancer lesions.  Examiners have noted that systemic treatment has not been required.  Where such treatment is not required the disability is rated on the basis of residuals in the same way as DC 7819.

DC 7800 is the only DC that is applicable to the current symptoms and provides a schedular rating in excess of 10 percent.  Under DC 7800 the 30 percent rating criteria contemplates the following symptoms:  visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement.

Color photographs taken at the July 2009 VA examination did not show obvious tissue loss, gross distortion, or asymmetry of any feature and VA examiners have repeatedly found no disfigurement.  There is no other evidence indicating that actinic keratosis or post operative residuals manifest into such deformities at any time during the appeal.  

A remaining question is whether at least two characteristics of disfigurement are present.  The August 2007 VA examination report provided a detailed account of the Veteran's actinic keratosis lesions.  Two of the actinic keratosis lesions described as: posterior right cheek lesion 3/4 cm by 1/2 cm; and left preauricular region 2 cm by 1 cm lesion that was possibly a carcinoma.  Both actinic keratosis lesions meet the characteristic of disfigurement for a scar at least 0.6 cm wide.  See id.  The color photographs taken in July 2009 also demonstrated the presence of both lesions.  

The July 2009 examiner reported that the Veteran had two other characteristics of disfigurement: hypopigmented scarring that covered 10 square inches and abnormal skin texture that covered an area of about 10 square inches.
Because the Veteran has three characteristics of disfigurement, a rating of 30 percent is warranted for actinic keratosis and associated scarring.  See id.   

There is no evidence suggesting that more than three characteristics of disfigurement are present.  Thus, a rating in excess of 30 percent is not warranted.   See id.

Turning to the increased rating claim for post operative residuals from actinic keratosis removal, this disability is rated under DCs 7803-7806.  DC does not provide for a rating in excess of 10 percent.  As the post operative residuals are currently rated as 10 percent disabling, DCs 7803 cannot provide additional benefits.  See id.  There is no evidence showing a limitation of function of any body part affected by the post operative residuals, and hence, DC 7805 is not for application.  This leaves DC 7806 for consideration.  

The 30 percent rating criteria under DC 7806 contemplates 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  38 C.F.R. § 4.118, DC 7806 (2010).  The evidence does not show that the post-operative residuals met these criteria at any time.  See VA examination reports, dated in August 2007, April 2008, and July 2009.  The evidence is against a rating in excess of 10 percent for post-operative residuals from actinic keratosis on the basis of an unstable scar. 

Extraschedular considerations

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service- connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of a claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").

The actinic keratosis and post operative residuals symptoms are contemplated in the rating criteria considered above.  38 C.F.R. § 4.118, DCs 7800-7819 (2008), DC 7806 (2010).  Hence, the Board finds that referral for extraschedular consideration is not necessary.  

Total disability rating based upon individual unemployability (TDIU)

The Court has held that entitlement to TDIU is an element of all increased rating claims.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  In this instance, the record shows that the Veteran is retired.  He has not asserted that his service connected disabilities preclude gainful employment.  The Board finds that entitlement to TDIU is not for present consideration.  See id.


ORDER

An increased rating of 30 percent for actinic keratosis is granted.

An increased rating in excess of 10 percent for post operative residuals of actinic keratosis is denied.  



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


